DETAILED ACTION
In the RCE filed 8/24/22, Applicant requested entry of the response filed 6/28/22 wherein Applicant amended claims 1, 9, 11 and 20. Currently, claims 1-20 are pending (claims11-18 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 8/24/22.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/9/22, 5/13/22, 6/28/22, and 7/7/22 were filed after the mailing date of the FINAL REJECTION on 4/28/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Request
Regarding Applicant's Request for an Interview on page 7 of the Response, Applicant's request has been noted however an interview has not been granted at this time for at least the following reason: Under MPEP 713.01(IV), “An interview should normally be arranged for in advance, as by letter, facsimile, electronic mail, or telephone call, in order to ensure that the primary examiner and/or the examiner in charge of the application will be available. When applicant is initiating a request for an interview, an "Applicant Initiated interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, instant message system or video conference, and should include a brief description of the issues to be discussed”. Although it is true that the fact that applicant does not submit an "Applicant Initiated interview Request" form is not, by itself, grounds for the examiner to deny a request for an interview (MPEP 713.01), in the present application, Applicant has not only failed to request an interview using a PTOL-413 form but also has failed to request the interview via separate letter, facsimile, electronic mail, or telephone call to inform the Examiner of this request and insure that the Examiner will be available. Therefore, as a result, Applicant has failed to provide advance notice of their request for an interview prior to the time at which the amendment/response submitted 6/28/22 would be taken up for action by the Examiner. Therefore, for at least this reason, Applicant's request for an interview has not been granted prior to issuing this Action. However, Examiner encourages Applicant to contact the Examiner to schedule an interview, if desired, to discuss this Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bornemann (US 2007/0042488) in view of Bornemann (US 2013/0060335; hereinafter Bornemann ‘335) and further in view of Miller et al (US 2014/0343454) and Johansson et al (US 2008/0210246).
With respect to claim 1, Bornemann discloses a disposable apparatus for sterile handling of an unsterile reusable apparatus (apparatus that operates spraying through a sterilizable spray head by transferring a cell suspension from a disposable sterilizable syringe – para [0044] – thus the apparatus is disposable and permits sterile handling since the spray head is sterilizable and thus can be used/handled in the sterile field; the apparatus comprises first and second members connected through a connector which can be sterilized or covered with a sterile operation foil – para [0048] thus the connector and/or the first member is interpreted as being an unsterile reusable apparatus), comprising:
a material with a sterile upper side and an underside (sterile operation foil hose covering element – para [0048]; foil is interpreted as inherently having upper and lower sides; upper side is interpreted as being the sterile surface and the underside is interpreted as being the surface directly adjacent and/or in contact with the covered connector/first member); and
at least one adaptor with a sterile upper side and an underside, wherein the sterile upper side of the adaptor is configured for receiving a sterile application device (a cable/wire/tube sensor/effector connector is used to connect the first and second members of the apparatus which is covered by a sterile operation foil hose and has suitable connectors to the first/second members – para [0048]; the connector is interpreted as having a sterile upper side where it connects to the second member which is a sterilizable spray head and container and an underside where it connects to the first member which is a power supply, gas/air supply and/or electronic controls); 
wherein the underside of the adaptor has at least one anchoring point for establishing a reversible mechanical connection to the unsterile reusable apparatus (the connector between the sterilizable spray head and the power or gas supply, as disclosed in para [0048], is interpreted as including a mechanical connection between the elements in order for them to be attached/coupled to one another for use and such a connection is interpreted as being reversible by disconnecting the elements from each other; the connection to the first member which has been interpreted as occurring on the underside of the connector is interpreted as being an anchoring point and is a reversible mechanical connection as discussed above); and
wherein the adaptor comprises at least one of a syringe mounting and a spray solution container mounting (the connector is used to connect a sterilizable spray head and container with the cell suspension – para [0048] and thus is interpreted as being a mounting for a spray solution container).
Bornemann does not, however, disclose that the upper side of the adaptor has a receptacle for receiving a sterile application device, wherein the receptacle has a first end and a second end opposing the first end, and wherein the first end has an opening to receive a body of the sterile application device such that the sterile application device protrudes from the first end when mounted within the receptacle and the second end is configured to couple with an applicator end of the sterile application device.
Bornemann ‘335, however, teaches an adaptor for a sterile application device (sprayer for a syringe shown in figs 2-3) wherein the upper side of the adaptor has a receptacle for receiving a sterile application device (upper side of sprayer is configured to receive a syringe as shown in figs 2-3; identified in the annotated figure below), wherein the receptacle has a first end and a second end opposing the first end (identified in the annotated figure below), and wherein the first end has an opening to receive a body of the sterile application device (entrance to the channel which accommodates the syringe as shown in fig 2; location of opening at the entrance is identified in the annotated figure below) such that the sterile application device protrudes from the first end when mounted within the receptacle (the plunger portion of the syringe protrudes from the first end of the receptacle as shown in fig 2 and identified in the annotated figure below) and the second end is configured to couple with an applicator end of the sterile application device (as shown in figure 3, the second end of the receptacle couples with the syringe tip). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used an adaptor that has a receptacle for receiving a sterile application device, wherein the receptacle has a first end and a second end opposing the first end, and wherein the first end has an opening to receive a body of the sterile application device such that the sterile application device protrudes from the first end when mounted within the receptacle and the second end is configured to couple with an applicator end of the sterile application device, as taught by Bornemann ‘335, as the adaptor on the apparatus of Bornemann, in order to provide a more secure attachment of the sterile application device via the adaptor.

ANNOTATED FIG 2 of Bornemann ‘335

    PNG
    media_image1.png
    765
    1215
    media_image1.png
    Greyscale


Bornemann also does not explicitly disclose a material that is a “film” or that the underside of the adaptor forms an irreversible and air-tight connection with the sterile upper side of the film.
Miller, however, teaches a disposable apparatus for sterile handling of an unsterile reusable apparatus (containment bag or sterile sleeve 170 for a non-sterile powered driver 200 – para [0068,0235]; figs 7A/7B; bag is interpreted as being “disposable” as it provides a sterile barrier during a procedure but would not be reusable once soiled or contaminated during use), comprising:
a film (containment bag 170 is made from clear, flexible plastic-like material – para [0235] shown as being configured as a thin sheet of material in i.e. figures 7A/7B which is interpreted as being a “film”) with a sterile upper side and an underside (the containment bag/sleeve is “sterile” – para [0068] and includes an upper side and underside as illustrated in i.e. figures 7A/7B); and
at least one adaptor (coupler 250; figs 7A/7B) with a sterile upper side and an underside (coupler 250 has an upper side and underside as shown in figures 7A and 7B interpreted as corresponding to first end 251 and second end 252; the entire assembly is located on the exterior of bag 170 and thus is configured to be within the sterile field and therefore is interpreted as being “sterile”), wherein the sterile upper side of the adaptor is configured for receiving a sterile application device (a needle set 100b is received at first end 251 of coupler 250 as shown in fig 7B; the needle set is sterile – para [0123]);
wherein the underside of the adaptor (i.e. second end 252 of coupler 250) forms an irreversible and air-tight connection with the upper side of the film (fluid barrier is formed between containment bag 170 at opening 171 and the second end 252 of coupler 250 – para [0236]; figs 7A/7B) and wherein the underside of the adaptor (second end 252 of coupler 250) has at least one anchoring point for establishing a reversible mechanical connection to the unsterile reusable apparatus (the second end 252 is releasably engaged with end 224 of the powered driver – para [0228;0237]; this connection is interpreted as being a “mechanical” connection because this engagement between end 252 of the coupler 250 and the powered driver is responsible for actuation of the needle set attached to end 251 of coupler 250 by the powered driver; the connection between end 252 and end 224 of the powered driver is interpreted as being an “anchoring” point because it holds the powered driver in place with respect to the coupler 250).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a film material as taught by Miller instead of foil for forming the sterile operation hose covering element in the device of Bornemann in view of Bornemann ‘335 in order to provide flexibility and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the underside of the adaptor in the device of Bornemann in view of Bornemann ‘335 to have an irreversible and air-tight connection with the sterile upper side of the film as taught by Miller in order to provide a barrier to prevent contamination or a breach of the sterile field.
Bornemann in view of Bornemann ‘335 and further in view of Miller does not, however, disclose that the film comprises a thickness of 0.01 to 1 mm.
Johansson, however, teaches a surgical drape comprising a polyurethane film with a thickness of approximately 25 micrometers (para [0045]; 25 micrometers is approximately 0.025mm which is within the claimed range of 0.01-1mm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Bornemann in view of Bornemann ‘335 and further in view of Miller so that the film has a thickness in the range of 0.01-1mm as taught by Johansson because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	With respect to claim 2, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) and Bornemann also discloses that the adaptor is a syringe mounting for disposable syringes (para [0044]).
With respect to claim 3, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) and Miller also discloses that the film has a tubular configuration (as shown in figures 7A and 7B the containment bag 170 has a long, rounded and hollow configuration for encircling/enclosing the powered driver 200 – a long, rounded and hollow configuration is interpreted as being “tubular”). It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the film in Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson to have a tubular configuration as taught in Miller since applicant has not disclosed that such a configuration solves any stated problem or is anything more than one of numerous shapes that a person having ordinary skill in the art would find obvious for the purpose of forming a film for covering surgical equipment.
	With respect to claim 4, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) and Miller also discloses that the film has a surface which is self-adhesive; or is provided with adhesive; or is folded; wherein the surface is disposed near at least one edge of the film (containment bag 170 includes a flap 174 at one edge of the bag which may be folded over opening 172 and sealed with adhesive to the bag 170 – para [0237]; fig 7B). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the film in the device of Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson so that a surface is self-adhesive; or is provided with adhesive; or is folded; wherein the surface is disposed near at least one edge of the film as taught by Miller in order to form a seal to prevent a breach of the sterile field. 
	With respect to claim 6, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) and Miller also discloses that the adaptor is connected to the film via a weld joint (welding techniques such as laser welding are used to securely engage the containment bag 170 with second end 252 of coupler 250 – para [0227]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have connected the adaptor and film in Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson via a weld joint as taught by Miller in order to provide a secure engagement between the elements. 
	With respect to claim 7, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) and Miller also discloses that the at least one anchoring point of the adaptor protrudes through the film from the upper side of the film to the underside of the film (as shown in figure 7B (in phantom) the element 224 protrudes from the area under/within containment bag 170 at one end of the bag into the second end 252 of coupler 250). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the anchoring point of the adaptor in the device of Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson so that it protrudes through the film from the upper side of the film to the underside of the film as taught by Miller so that the anchoring point is exposed to provide easy access for connection to the unsterile reusable apparatus.
	With respect to claim 8, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) and Bornemann also discloses that the anchoring point comprises at least one electrical terminal which enables an electrical communication of the unsterile reusable apparatus with the sterile application device (the apparatus is “electronically controlled” – para [0012] and thus inherently includes an electrical terminal for electrical communication between the first and second members).
With respect to claim 9, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the film comprises at least one of a length of 1 cm to 500 cm or a width of 1 cm to 500 cm. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the film of Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson having a length of 1 cm to 500 cm or a width of 1 cm to 500 cm in order to be of a sufficient size to cover an unsterile reusable apparatus and because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 19, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) and Bornemann also discloses that the adaptor is a spray solution container mounting for surgical cell spraying equipment because in Bornemann, the device is for producing a “cellular spray of cells” (abstract) used in general surgery to help regenerate tissue trauma (pg 1; para [0002]) and therefore is interpreted as being “surgical cell spraying equipment” wherein the device is configured to transfer a cell suspension from a medical grade disposable sterilizable syringe including sterile luer-lock syringes (para [0044]) and comprises a power supply and spray head and container with the cell suspension which are connected through a connector that can be covered with a sterile operation foil hose (para [0048]; connector is interpreted as being an adaptor that is a spray solution container mounting since it connects the container with the cell suspension to the other parts of the apparatus). 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bornemann (US 2007/0042488) in view of Bornemann (US 2013/0060335; hereinafter Bornemann ‘335), Miller et al (US 2014/0343454) and Johansson et al (US 2008/0210246) and further in view of Orban III (US 2008/0140088).
With respect to claim 5, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the film has at least one marking point which refers to an element of the unsterile reusable apparatus.
Orban, however, teaches a sterile drape with an integrated sterile adaptor (abstract; para [0003]) wherein the drape further comprises blue tape 411 that acts as a physical marker on the drape to designate the sterile and non-sterile ends so that a non-sterile person can know to pull on the non-sterile side when assisting the sterile scrub nurse (para [0089]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one marking point to the film of Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson like the blue tape marker on the drape in Orban in order to act as a physical marker on the film to designate the sterile and non-sterile areas to prevent contact with areas outside the sterile field during a procedure.
With respect to claim 10, Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the film comprises polyurethane, polyacrylate, polyvinylchloride, polyethylene, polylactide, cellulose acetate or silicone.
Orban, however, teaches a sterile drape with an integrated sterile adaptor (abstract; para [0003]) wherein the drape is made of polyethylene or polyurethane (para [0093]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the film in Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson from a polyurethane or polyethylene material as taught by Orban since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bornemann (US 2007/0042488) in view of Miller et al (US 2014/0343454).
With respect to claim 20, Bornemann discloses a disposable apparatus for sterile handling of an unsterile reusable apparatus (apparatus that operates spraying through a sterilizable spray head by transferring a cell suspension from a disposable sterilizable syringe – para [0044] – thus the apparatus is disposable and permits sterile handling since the spray head is sterilizable and thus can be used/handled in the sterile field; the apparatus comprises first and second members connected through a connector which can be sterilized or covered with a sterile operation foil – para [0048] thus the connector and/or the first member is interpreted as being an unsterile reusable apparatus), comprising:
a material with a sterile upper side and an underside (sterile operation foil hose covering element – para [0048]; foil is interpreted as inherently having upper and lower sides; upper side is interpreted as being the sterile surface and the underside is interpreted as being the surface directly adjacent and/or in contact with the covered connector/first member); and
at least one adaptor with a sterile upper side and an underside, wherein the sterile upper side of the adaptor is configured for receiving a sterile application device (a cable/wire/tube sensor/effector connector is used to connect the first and second members of the apparatus which is covered by a sterile operation foil hose and has suitable connectors to the first/second members – para [0048]; the connector is interpreted as having a sterile upper side where it connects to the second member which is a sterilizable spray head and container and an underside where it connects to the first member which is a power supply, gas/air supply and/or electronic controls); 
wherein the underside of the adaptor has at least one anchoring point for establishing a reversible mechanical connection to the unsterile reusable apparatus (the connector between the sterilizable spray head and the power or gas supply, as disclosed in para [0048], is interpreted as including a mechanical connection between the elements in order for them to be attached/coupled to one another for use and such a connection is interpreted as being reversible by disconnecting the elements from each other; the connection to the first member which has been interpreted as occurring on the underside of the connector is interpreted as being an anchoring point and is a reversible mechanical connection as discussed above); and
wherein the adaptor comprises at least one of a syringe mounting and a spray solution container mounting (the connector is used to connect a sterilizable spray head and container with the cell suspension – para [0048] and thus is interpreted as being a mounting for a spray solution container), and
wherein the at least one anchoring point comprises at least one electrical terminal which enables an electrical communication of the unsterile reusable apparatus with the sterile application device (the apparatus is “electronically controlled” – para [0012] and thus inherently includes an electrical terminal for electrical communication between the first and second members).
Bornemann does not, however, disclose a material that is a “film” or that the underside of the adaptor forms an irreversible and air-tight connection with the sterile upper side of the film or that the at least one anchoring point of the adaptor protrudes through the film from the upper side of the film to the underside of the film.
Miller, however, teaches a disposable apparatus for sterile handling of an unsterile reusable apparatus (containment bag or sterile sleeve 170 for a non-sterile powered driver 200 – para [0068,0235]; figs 7A/7B; bag is interpreted as being “disposable” as it provides a sterile barrier during a procedure but would not be reusable once soiled or contaminated during use), comprising:
a film (containment bag 170 is made from clear, flexible plastic-like material – para [0235] shown as being configured as a thin sheet of material in i.e. figures 7A/7B which is interpreted as being a “film”) with a sterile upper side and an underside (the containment bag/sleeve is “sterile” – para [0068] and includes an upper side and underside as illustrated in i.e. figures 7A/7B); and
at least one adaptor (coupler 250; figs 7A/7B) with a sterile upper side and an underside (coupler 250 has an upper side and underside as shown in figures 7A and 7B interpreted as corresponding to first end 251 and second end 252; the entire assembly is located on the exterior of bag 170 and thus is configured to be within the sterile field and therefore is interpreted as being “sterile”), wherein the sterile upper side of the adaptor is configured for receiving a sterile application device (a needle set 100b is received at first end 251 of coupler 250 as shown in fig 7B; the needle set is sterile – para [0123]);
wherein the underside of the adaptor (i.e. second end 252 of coupler 250) forms an irreversible and air-tight connection with the upper side of the film (fluid barrier is formed between containment bag 170 at opening 171 and the second end 252 of coupler 250 – para [0236]; figs 7A/7B) and wherein the underside of the adaptor (second end 252 of coupler 250) has at least one anchoring point for establishing a reversible mechanical connection to the unsterile reusable apparatus (the second end 252 is releasably engaged with end 224 of the powered driver – para [0228;0237]; this connection is interpreted as being a “mechanical” connection because this engagement between end 252 of the coupler 250 and the powered driver is responsible for actuation of the needle set attached to end 251 of coupler 250 by the powered driver; the connection between end 252 and end 224 of the powered driver is interpreted as being an “anchoring” point because it holds the powered driver in place with respect to the coupler 250).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a film material as taught by Miller instead of foil for forming the sterile operation hose covering element in the device of Bornemann in order to provide flexibility and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the underside of the adaptor of Bornemann to have an irreversible and air-tight connection with the sterile upper side of the film as taught by Miller in order to provide a barrier to prevent contamination or a breach of the sterile field.
Miller also discloses that the at least one anchoring point of the adaptor protrudes through the film from the upper side of the film to the underside of the film (as shown in figure 7B (in phantom) the element 224 protrudes from the area under/within containment bag 170 at one end of the bag into the second end 252 of coupler 250). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the anchoring point of the adaptor in the device of Bornemann in view of Bornemann ‘335 and further in view of Miller and Johansson so that it protrudes through the film from the upper side of the film to the underside of the film as taught by Miller so that the anchoring point is exposed to provide easy access for connection to the unsterile reusable apparatus.
	
Response to Arguments
Applicant’s arguments filed 6/28/22 with respect to the claim rejections under 35 USC 103 have been fully considered but are not persuasive.  
Specifically, the Office has noted Applicant’s arguments on pages 8-11 of the Response that Bornemann does not disclose various elements of the claimed invention, but the Office is not persuaded by these arguments because secondary references have been cited as teaching such features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, for at least this reason, the Office is not persuaded by Applicant’s arguments.
The Office has also noted Applicant’s arguments on pages 11-12 that the Miller reference fails to disclose a film as recited in the claims. The Office is not persuaded by these arguments, however, because as described in the claim rejections above, the containment bag 170 in Miller is made from clear, flexible plastic-like material (para [0235]) and is shown as being configured as a thin sheet of material in i.e. figures 7A/7B which, therefore, has been interpreted as being a “film”. This term has been interpreted in accordance with the definition of a film as being a thin, flexible strip of plastic or other material. Thus, in the absence of any limitations in the claims to further define the structure or configuration of the claimed film, the Office maintains that the thin sheet of flexible plastic-like material in Miller meets this limitation in the claims.
The Office has also noted Applicant’s arguments on pages 12-13 that Miller fails to disclose or suggest forming an irreversible and air-tight connection with the upper side of the film . The Office respectfully disagrees because Miller teaches that a fluid barrier is formed between containment bag 170 at opening 171 and the second end 252 of coupler 250 (para [0236]; figs 7A/7B). This disclosure has been interpreted as teaching an irreversible and air-tight connection since the connection forms a fluid barrier and Miller fails to disclose that said barrier is removable as compared to the separate teaching in Miller of how the second end 252 is releasably engaged with end 224 of the powered driver (para [0228;0237]). Thus, for at least this reason, the Office maintains that the prior art of record meets this limitation in the claims.
	The Office has also noted Applicant’s arguments on page 13 that Bornemann fails to “motivate the skilled person to provide an adaptor with a sterile upper side if the apparatus comprises the sterile operation foil hose. On the contrary, Bornemann‘488 teaches that the adaptor is either sterile (i.e. has a sterile upper side) or non-sterile and covered with a sterile operation foil hose with the obvious aim to prevent a contamination of the unsterile adaptor spreading to the sterile second member (para. [0048] of Bornemann ‘488)”. The Office is not persuaded by these arguments, however, because Bornemann teaches a sterile operation foil hose covering element (para [0048]) and the foil has been interpreted as inherently having upper and lower sides where the upper side is interpreted as being the sterile surface and the underside is interpreted as being the surface directly adjacent and/or in contact with the covered connector/first member. Even if the adaptor itself is non-sterile as argued by Applicant, use of the foil provides a sterile surface on the upper side of the adaptor. Thus, the Office maintains that the disclosure in Bornemann of an adaptor having a foil provided to its upper surface thereby providing a sterile upper surface is equivalent to the claimed “adaptor with a sterile upper side” recited in claim 1.
The Office has also noted Applicant’s arguments on pages 13-14 that “Bornemann ‘488 does not motivate the skilled person to provide the underside of the adaptor with at least one anchoring point for establishing a reversible mechanical connection to the unsterile reusable apparatus” because “Bornemann ‘488 neither explicitly nor implicitly teaches that the connection of the adaptor to the unsterile reusable apparatus…is reversible. Bornemann ‘488 also does not disclose any passage or picture of the apparatus in which a motivation to make the connection reversible could become apparent” but “[i]n its subsequent application Bornemann ‘335, a picture of the apparatus is disclosed…[and] it becomes apparent that the receptacle is directly bonded to the first element of the apparatus, i.e. to the unsterile reusable apparatus. This implies that the adaptor of Bornemann ‘488 and Bornemann ‘335 (1.e. the cable/wire/tube sensor/effector connector) has no reversible connection, but a permanent connection to the unsterile reusable apparatus”. The Office respectfully disagrees. The fact that a non-reversible connection is disclosed in one application does not imply that the connection in other related applications is also non-reversible. In the present case, the Bornemann ‘488 reference discloses a connector between the sterilizable spray head and the power or gas supply, as disclosed in para [0048]. This connection has been interpreted as being reversible by disconnecting the elements from each other. In the absence of any other mechanism to turn off the power/gas, the elements have been interpreted as being capable of being disconnected from one another because, otherwise, the device would be continuously running without any mechanism to turn it off when not in use. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments.
The Office has also noted Applicant’s arguments on pages 14-16 that the claimed invention differs from the prior art because “neither Figure 2 nor Figure 3 of Bornemann ‘335 disclose an adaptor, let alone an adaptor with a sterile upper side” because “Para. [0068] of Bornemann ‘488 discloses that the adaptor is either sterile or can be covered with a sterile operation foil hose (if unsterile)” and “the apparatus of Bornemann ‘488 does not comprise a sterile operation foil hose, let alone an adaptor which forms an irreversible and air-tight connection with the sterile upper side of the sterile operation foil hose”. The Office is not persuaded by these arguments, however, for at least the same reasons as provided above where these arguments have previously been addressed.
The Office has also noted Applicant’s arguments on pages 15-16 that there is no motivation for combining the prior art references because “providing/allowing a more secure attachment of the sterile application device, is actually not taught by Bornemann ‘335, but seems to be constructed by the Examiner”. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would understand that providing a receptacle on the upper side of an adaptor for receiving a sterile application device, wherein the first end of the receptacle has an opening to receive a body of the sterile application device and the second end is configured to couple with an applicator end of the sterile application device will provide a more secure attachment of the sterile application device than if the adaptor was not utilized. Thus, the Office maintains that the motivation for combining the prior art reference comes from knowledge that is generally available to one of ordinary skill in the art.
Therefore, for at least the reasons provided above, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Citation of Prior Art made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neumann et al (US 2010/0279268) teaches a syringe mounting (para [0101]) and Hasegawa (US 2011/0184383) teaches a syringe pump which comprises a syringe mounting part (para [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786